Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Twan Burgess and Erica Burgess,                       Appeal from the County Court at Law No. 1
 Appellants                                            of Bell County, Texas (Tr. Ct. No. 86,846).
                                                       Memorandum Opinion delivered by Chief
 No. 06-18-00080-CV         v.                         Justice Morriss, Justice Burgess and Justice
                                                       Stevens participating.
 Wintermute Enterprises, LLC; and
 Zachariah A. Wintermute, Agent, Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellants, Twan Burgess and Erica Burgess, have adequately indicated
their inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 3, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk